Citation Nr: 0004263	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  91-12 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to vocational rehabilitation training under the 
terms and conditions of Chapter 31, Title 38, United States 
Code.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from July 1979 to July 1987.

In a January 1990 decision by the Buffalo, New York Regional 
Office (RO) of the Department of Veterans Affairs (VA), the 
RO denied the veteran's claim for vocational rehabilitation 
training.  The veteran appealed this decision to the Board of 
Veterans' Appeals (Board).  In October 1995, the Board denied 
the veteran's claim.  The veteran appealed that denial to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In February 1998, the 
Court vacated the Board's October 1995 decision and remanded 
the mater to the Board for readjudication.  Judgment was 
entered in March 1998 and mandate issued in May 1998.  In 
September 1998, the veteran's motion to recall mandate was 
received, but the Court denied that motion in October 1998.  


REMAND

In September 1998 correspondence, the veteran indicated that 
he wanted to testify at a personal hearing before a member of 
the Board and requested an extension of time to submit 
evidence and argument.  In September 1998, a member of the 
Board granted the veteran's request for an extension as well 
as a hearing.  Thereafter, the veteran requested and was 
granted a longer extension.  This time has expired and the 
veteran should be afforded his hearing.  In January 2000, the 
veteran clarified that he wanted to testify at a personal 
hearing before a member of the Board at the Buffalo, New York 
RO.  As such, he should be scheduled for such a hearing.  

Accordingly, this matter is REMANDED for the following 
action:

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board at the RO and notify the veteran of 
that hearing.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




